Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 21, 2022

                                      No. 04-22-00682-CR

                                 Michael David KNOVICKA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellant’s brief is due by January 17, 2023, and on December 19, 2022, appellant filed
a motion requesting a sixty-day extension of time to file his brief. After consideration, we grant
the motion and order the brief due by March 20, 2023.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court